Citation Nr: 1743061	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a hand disorder, to include as due to a cold injury.   

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to a cold injury.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to a cold injury.


REPRESENTATION

Veteran represented by:	Trent Devenzio, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to April 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral hearing loss is due to active service.  

2.  In August 2017, prior to the promulgation of a decision in the appeal, the Board was notified at the Veteran's videoconference hearing that the Veteran desired to withdraw his appeal of his claim for entitlement to service connection for a hand disorder.  

3.  In August 2017, prior to the promulgation of a decision in the appeal, the Board was notified at the Veteran's videoconference hearing that the Veteran desired to withdraw his appeal of his claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016)   

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a hand disorder have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).   

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. §§ 20.200, 20.202, 20.204.   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist are rendered moot.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A hearing loss disability for VA compensation purposes is when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if hearing loss is not recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).    

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during service.  In a July 2009 statement, the Veteran stated that while in basic training he was subjected to rifle fire, acoustic shock from hand grenades, and rifle grenades.  The Veteran stated that no hearing protection was required or offered at that time.  Further, the Veteran stated that while serving as launch and control operator for a missile, the Veteran was positioned in an enclosed trailer that was full of electronic instruments which emitted a loud continuous humming noise.  He also reported that mounted on the trailer was a siren used to notify the area of an incoming attack, which was tested daily and used during training exercises.  The Veteran's on duty assignment consisted of 72 hours.  The Veteran restated this statement at his August 2017 hearing.  

The Veteran's February 1959 service entrance examination indicated that the Veteran's ears were essentially normal.  A whisper test was conducted.  The examination indicates there is chronic otorrhea and notes an attached ear consultation.  In a February 1959 ENT consultation report, the Veteran reported running ears.  After examination, the diagnosis was essentially normal ears.  In the service entrance report of medical history, the Veteran reported running ears but denied ear trouble.  In a service separation report of medical history, the Veteran denied ear trouble, but reported running ears.  The Veteran's January 1962 separation examination indicated that the Veteran's ears were normal.  A whisper test was conducted. 

The Veteran reported in July 2009 private audiological evaluation that he began having hearing loss in service.  The Veteran reported that he was exposed to excessive noise at Goodyear for 33 years working as a maintenance mechanic but he wore earplugs.  The Veteran also stated that he was in the Army and worked in an air defense launch control trailer that was very noisy with no earplugs.  

In August 2009 and October 2011 letters, a private audiologist SPC, stated that she examined the Veteran.  The Veteran reported in-service noise exposure without hearing protection and post-service noise exposure at Goodyear with hearing protection.  He also reported diminished hearing since service and no recreational noise exposure post-service.  SPC opined that the Veteran's bilateral hearing loss was at least as likely as not related to excessive noise exposure while serving in the military, reasoning that those conditions are known to be associated with excessive noise exposure. 

In a lay statement received September 2011 from JL, he stated that he and the Veteran have known each other since they were 5 to 8 years old.  JL reported that he was stationed with the Veteran on Angel Island, and that they worked together.  He reported that they would have to stay in a control room/booth on the island that had a lot of electronic equipment and that on top of the building there was the alarm to alert if there was a problem.  When in the booth the alarm was extremely loud for a long time.  He also reported that while inside the building there was a constant humming sound that continued day and night.  JL stated that he and the Veteran would have to stay there for a couple of days at a time. He also reported that before they went into the service, he does not recall the Veteran having any problems with his hearing.  After they returned from duty, they both have had hearing difficulties.  

In a lay statement received September 2011 from the Veteran's daughter, she stated that all of her life her father has had a hearing problem.  In a lay statement received September 2011 from CL, the Veteran's brother, he stated that growing up the Veteran did not have problems with his hearing.  When the Veteran returned from serving in the Army, the family noticed that the Veteran's hearing was not as good as it used to be.  

An April 2013 VA examination was conducted upon a review of the claims file.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
85
105
105
LEFT
15
30
90
100
100

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 68 in the left ear.  After examination of the Veteran, the examiner opined that the bilateral hearing loss was less likely than not caused by or the result of military noise exposure.  The examiner reasoned that the Veteran spent 25 years plus at a manufacturing plant, which was a significant amount of post military noise exposure.  

The Board finds that the evidence of record supports service connection for hearing loss.  First, there is a current disability as evidenced by the 2013 VA examination report.  See 38 C.F.R. §§ 3.303, 3.385.  Second, there is in-service noise exposure.  The Veteran and JL have provided competent and credible testimony regarding the particular circumstances of their service.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Accordingly, the first two elements of service connection are met.  The issue then, is whether there is a nexus between the two.  

The Board finds that the evidence of record supports a finding that the hearing loss is related to service.  There are two medical opinions of record.  Although the private audiologist did not review the Veteran's claims file, the opinion is based upon the Veteran's accurate recitation of his noise exposure and onset of his diminished hearing and the examiner provided a supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, the Board accords the opinion significant probative value.  The VA examiner provided no supporting explanation for the negative nexus opinion, and did not address the in-service noise exposure, that the post-service noise exposure was with hearing protection, or the lay statements of record.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  Accordingly, the Board does not accord this opinion probative value.  The most probative evidence of record, therefore, indicates that the Veteran's hearing loss is related to active service.  , Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).  

In August 2017, prior to the promulgation of a decision in the appeal, the Veteran, on the record at the Board videoconference hearing, stated that he desired to withdraw his substantive appeal of his claims for service connection for a hand disorder and peripheral neuropathy bilateral of the upper extremities.  Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

Service connection for bilateral hearing loss is granted.  

The appeal of the issue of entitlement to service connection for a hand disorder is dismissed.  

The appeal of the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.  


REMAND

Remand is warranted regarding the issue of service connection for bilateral peripheral neuropathy of the lower extremities to obtain an adequate examination that provides a supporting explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing").

Pirate medical records dated in 2009 indicate that the results of an EMG were mild bilateral lower extremity peripheral neuropathy.  A July 2015 private medical opinion provided a positive nexus opinion that the Veteran's bilateral peripheral neuropathy was due to cold exposures while he was won active duty.  No supporting explanation was provided.  A March 2017 VA examination opinion provided a negative nexus opinion that the Veteran's symptoms were due to feet arthritis rather than any cold exposures while he was won active duty.  No supporting explanation was provided.  Neither examination is, therefore, adequate to decide this claim and the Board may not rely on its own medical determinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records from November 2007 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his peripheral neuropathy of the bilateral lower extremities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the peripheral neuropathy of the bilateral lower extremities had onset in, or is otherwise related to, the Veteran's military service, to include a conceded cold injury to the lower extremities.

The examiner must specifically address the following:  
1) 2009 private treatment records diagnosing mild peripheral neuropathy of the lower extremities; 2) the March 2017 VA examination; 3) the July 2015 private medical opinion; 4) June 2013 Moss Bluff Chiropractic records noting numbness of the feet; and 5) lay statements by the Veteran, CL, JL, and DALH.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K.MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


